Opinion filed June 9, 2022




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-22-00042-CV
                                   ___________

      IN THE INTEREST OF K.H.G. AND K.L.H., CHILDREN


                On Appeal from the 1st Multicounty Court at Law
                            Mitchell County, Texas
                      Trial Court Cause No. CCL17455


                      MEMORANDUM OPINION
      Appellant has filed in this court a motion for voluntary dismissal of his appeal.
See TEX. R. APP. P. 42.1(a). In the motion, Appellant states that he “no longer
desires to pursue an appeal” of the trial court’s February 14, 2022 order because the
trial court has granted Appellant’s motion for new trial. Accordingly, we dismiss
this appeal pursuant to Appellant’s motion.
      The motion to dismiss is granted, and the appeal is dismissed.


June 9, 2022                                  PER CURIAM
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.